t   i)t
                      Case 2:19-mj-10477-MSB Document 1 Filed 08/23/19 PageID.1 Page 1 of 14
                  (Re.. 06109) Appl,"'"" fiu, Scach Wfilrao<




1·"''                                              UNITED STATES DISTRICT COURT
                                                                                     for the
                                                                         Southern District of California
                                                                                                                           n\o    ! : "~ r•.   "':i   "     !t').    "'L8
                                                                                                                          2U Tl
                                                                                                                                                                 4

                                                                                                                                  hv-J L       -1     /"\   iU
                         In the Matter of the Search of                                 )
                    (Briefly describe the property to be searched                       )
                     or identify the person by name and address)                        )
                                                                                        )
                                                                                                    Case No.      '18MJlU4 77.
                     One Samsung Cellular Telephone,
                  Model SM-N900A, IMEI: 358579058437675                                 )
                                                                                                                                                                        '(
                                                                                        )

                                                          APPLICATION FOR A SEARCH WARRANT
                  I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
          penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
          prJ)J)erty.A(Q be, searched cwc/.Rive its loqitiqn):     . )
            ::,ee ttacnment A-L {mcorporatea herein


          located in the       --------
                                       Southern                  District of                California            , there is now concealed (identify the
          person or describe the property to be seized):
            See Attachment B-2 (incorporated herein)


                     The basis for the search under Fed. R. Crim. P. 41 ( c) is (check one or more):
                            ~ evidence of a crime;
                            0 contraband, fruits of crime, or other items illegally possessed;
                            0 property designed for use, intended for use, or used in committing a crime;
                            0 a person to be arrested or a person who is unlawfully restrained.

                     The search is related to a violation of:
                       Code Section                                                             Offense Description
                  21 U.S.C. Secs. 952, 960 and                    Importation of a Controlled Substance (Conspiracy to do the same), Distribution of
                  963; 841 and 846; and 843(b)                    and Possession with Intent to Distribute a Controlled Substance (Conspiracy to do
                                                                  the same), Unlawful Use of a Communication Facility
                    The <J.pplication is based on these facts:
                   See Affidavit of Special Agent Kyle Klein (incorporated herein)


                      ~ Continued on the attached sheet.
                      0 Delayed notice of _ _ days (give exact ending date if more than 30 days: _ _ _ _ _ ) is requested
                        under 18 U.S.C. § 3103a, the basis of which is set forth on the attacheclsheet.




                                                                                                               Special Agent Kyle Klein
                                                                                                                 Printed name and title

          Sworn to before me and signed in my presence.


          Date:       </Ji-;)(
          City and state: -
                          El -
                             Centro, CA
                               -----------
                                                                                     ~ £ ---        Hon. Michael S. Berg, U.S. Magistrate Judge
                                                                                                                 Printed name and title
    Case 2:19-mj-10477-MSB Document 1 Filed 08/23/19 PageID.2 Page 2 of 14



                               ATTACHMENT A-2

                          PROPERTY TO BE SEARCHED

       The property to be searched in connection with an investigation of violations of
Title 21, United States Code, Sections 952, 960, and 963, Unlawful Importation of a
Controlled Substance (and Conspiracy to do the same); Title 18, United States Code,
Section 2, Aiding and Abetting the Unlawful Importation of a Controlled Substance;
Title 21, United States Code, Sections 841 and 846, Distribution and Possession with
Intent to Distribute Controlled Substances (and Conspiracy to do the same) and Title
21, United States Code, Section 843(b), Unlawful Use of a Communication Facility
(the Target Offenses) is:

                   Samsung rellular Phone
                   Model SM-N900A
                   IMEI:358579058437675
                   (Target Device #2)



       Target Device #2 is currently in the possession of Homeland Security
Investigations, 2051 N. Waterman Avenue, El Centro, California 92243.
    Case 2:19-mj-10477-MSB Document 1 Filed 08/23/19 PageID.3 Page 3 of 14



                                ATTACHMENT B-2

      Authorization to search Target Device #2 described in Attachment A-2 includes
the search of disks, memory cards, deleted data, remnant data, slack space, and
temporary or permanent files contained on or in Target Device #2 for evidence
described below. The seizure and search of Target Device #2 shall follow the search
methodology described in the attached affidavit submitted in support of the warrant.

       The evidence to be seized from the cellular/mobile telephone will be electronic
records, communications, and data such as emails, text messages, chats, and chat logs
from various third-party applications, photographs, audio files, videos, and location
data, for the period of February 12, 2019 to May 12, 2019:

      a.    tending to indicate efforts to import heroin, or other federally controlled
            substances from Mexico into the United States, and to distribute heroin or
            other federally controlled substances within the United States;

      b.    tending to identify accounts, facilities, storage devices, and/or services-
            such as email addresses, IP addresses, and phone numbers-used to
            facilitate the importation of heroin, or other federally controlled
            substances, from Mexico into the United States, and the distribution of
            heroin, or other federally controlled substances, within the United States;

      c.    tending to identify co-conspirators, criminal associates, or others involved
            in the importation of heroin, or other federally controlled substances, from
            Mexico into the United States, and the distribution of heroin, or other
            federally controlled substances, within the United States;

      d.    tending to identify travel to or presence at locations involved in the
            importation of heroin, or other federally controlled substances from
            Mexico into the United States, and the distribution of heroin, or other
            federally controlled substances, within the United States;

      e.    tending to identify the user of, or persons with control over or access to,
            the Target Device #2; and/or

      f.    tending to place in context, identify the creator or recipient of, or establish
            the time of creation or receipt of communications, records, or data
            involved in the activities described above;

which are evidence of violations of the Target Offenses.
             Case 2:19-mj-10477-MSB Document 1 Filed 08/23/19 PageID.4 Page 4 of 14
/;\: o,¥t) ·
~r'"'
    ( ,,

      1
     2
      3
     4
      5
      6

      7
      8                          UNITED STATES DISTRICT COURT
      9                        SOUTHERN DISTRICT OF CALIFORNIA
     10     IN THE MATTER OF THE SEARCH OF                 AFFIDAVIT OF SPECIAL AGENT
                                                           KYLE KLEIN IN SUPPORT OF A
     11     ( 1) One Blu Cellular Phone, Model TANK        SEARCH WARRANT
            MEGA, IMEI: 354555090967584,
    12      IMEI2:354555090967592
            (Target Device #1 ); and
     13
            (2) One Samsung Cellular Phone, Model SM-
     14     N900A, IMEI: 338579058437675,
            (Target Device #2)
     15
     16
     17         I, Special Agent Kyle Klein, having been duly sworn, declare and state as follows:
     18                                               I.
     19                                     INTRODUCTION
    20           1.   I make this affidavit in support of an application for a warrant to search the
    21 II following electronic devices:
    22 II                   Blu Cellular Phone
                            Model TANK.MEGA
    2311                    IMEI:354555090967584
                            IMEI2:354555090967592
    24 II                   (Target Device #1)

    25                      Samsung Cellular Phone
                            Model SM-N900A
    26                      IMEI:358579058437675
                            (Target Device #2)
    27                      (collectively, the Target Devices)

    28
           Case 2:19-mj-10477-MSB Document 1 Filed 08/23/19 PageID.5 Page 5 of 14




 1 II and seize evidence of crimes, specifically violations of Title 21, United States Code,
 2 II Sections 952, 960, and 963, Unlawful Importation of a Controlled Substance (and
 3 II Conspiracy to do the same); Title 18, United States Code, Section 2, Aiding and Abetting
 4 II the Unlawful Importation of a Controlled Substance; Title 21, United States Code, Sections
 5 11841 and 846, Distribution and Possession with Intent to Distribute Controlled Substances
 611 (and Conspiracy to do the same) and Title 21, United States Code, Section 843(b),
 7 11 Unlawful Use of a Communication Facility (the Target Offenses).
 811          2.    The Target Devices were seized from Defendant Silvia Gabriela Felix-
 9 II Zamora (Defendant or Felix-Zamora) at the time of her arrest for Importation of Heroin
10 II on May 12, 2019, at the Calexico West Port of Entry. The Target Devices were found in
11 II Defendant's vehicle at the time of her arrest. The Target Devices are currently in the
12 II possession of Homeland Security Investigations, 2051 N. Waterman Avenue, El Centro,
13 California 92243.
14            3.    The search of the Target Devices supports an investigation and prosecution
15 II of Defendant for the Target Offenses. Based on the information below, there is probable
16 II cause to believe that a search of the Target Devices, as described in Attachments A-1 and
17 II A-2 will produce evidence of the Target Offenses, as described in Attachment B-1 and B-
18 II 2.
19            4.    The following is based upon my experience and training, investigation, and
20 II consultation with other law enforcement agents and officers experienced in narcotics
21 11 violations, including the Target Offenses. The evidence and information contained herein
22 11 was developed from interviews and my review of documents and evidence related to this
23 II case. Because I make this affidavit for the limited purpose of obtaining a search warrant
2411 for the Target Devices, it does not contain all of the information known by me or other
25 II federal agents regarding this investigation, but only sets forth those facts believed to be
26 II necessary to establish probable cause. Dates and times are approximate, and refer to Pacific
2711 Standard Time (PST) unless otherwise specified.
28
                                                  2
        Case 2:19-mj-10477-MSB Document 1 Filed 08/23/19 PageID.6 Page 6 of 14




  1                                               II
 2                       AFFIANT'S EXPERIENCE AND TRAINING
 3         5.     I am a Special Agent with the Department of Homeland Security, Immigration
 4 II and Customs Enforcement, Homeland Security Investigations and have been so employed
 5 II since February 2018. I have conducted criminal investigations of or relating to narcotics
 611 smuggling and other crimes. I am a graduate of the Federal Law Enforcement Training
 711 Center in Glynco, Georgia. I have received specific training in the area of narcotics
 8 11 investigations, and I have training and experience in the methods used by narcotics
 9 II traffickers to import and distribute drugs. I am presently assigned to the Investigative
1O II Services Group in El Centro, California, and my duties include investigating the illicit
11 II trafficking of controlled substances into the United States of America. I am currently
12 II assigned the Imperial County Narcotics Task Force. I am cross designated by the United
13 II States Drug Enforcement Administration to conduct narcotics investigations and enforce
14 II the provisions of the Federal Controlled Substance Act, pursuant to Title 21, United States
15 II Code. Prior to being a Special Agent with HSI, I was employed as a Police Officer and
16 II Narcotics Detective with the City of Pembroke Pines Police Department for approximately
1111 five years. During this time, I investigated a multitude of narcotics related complaints.
18 II      6.     During my tenure with HSI, I have participated in the investigation of
19 11 numerous narcotics smuggling organizations, which have resulted in the issuance of search
20 II warrants, arrest warrants, and the indictments of persons for such crimes. In the course of
21 II my duties, I investigate and prepare for prosecution cases against individuals suspected of
22 11 bringing in and transporting narcotics into the United States with the intent to distribute;
23 II and individuals suspected of transporting bulk cash derived from narcotics proceeds out of
24 the United States.
25         7.     By virtue of my employment with HSI, I have performed various tasks which
26 II include, but are not limited to: functioning as a case agent, or co-case agent for
27 II investigations of narcotics smuggling organizations; functioning as a surveillance agent
28 II and thereby observing and recording the movements of persons suspected of narcotics
                                                  3
          Case 2:19-mj-10477-MSB Document 1 Filed 08/23/19 PageID.7 Page 7 of 14




 1 11 smuggling; interviewing suspects, witnesses, and cooperating individuals with specific
 2 II knowledge relevant to narcotics trafficking.
 3 II         8.      I am a federal law enforcement officer within the meaning ofRule 41(a)(2)(C)
 411    of the Federal Rules of Criminal Procedure. I am authorized under Rule 41(a) to make
 5 II applications for search and seizure warrants. I am authorized to investigate violations of
 6 II laws of the United States and to execute warrants issued under the authority of the United
 7 II States.
 8           9.       I am familiar with narcotics traffickers' methods of operation including the
 9 11 distribution, storage,• and transportation of narcotics and the collection of money proceeds
10 II of narcotics trafficking and methods of money laundering used to conceal the nature of the
11 11 proceeds. I have had training in investigations regarding the unlawful importation,
12 II possession, and distribution of controlled substances, as well as conspiracies associated
13 II with criminal narcotics, in violation of Title 21, United States Code, Sections 952, 960 and
1411963.
15              10.   Through the course of my training, investigations, and conversations with
16 II other law enforcement personnel, I have learned that it is a common practice for narcotics
17 II smugglers to work in concert with other individuals and to do so by utilizing cellular
18 11 telephones, pagers, and portable radios to maintain communications with co-conspirators
19 II in order to further their criminal activities. Conspiracies involved in the smuggling and
20 II trafficking of narcotics generate many types of evidence including, but not limited to,
21 II cellular phone-related evidence such as voice-mail messages referring to the arrangements
22 II of travel and payment, names, photographs, text messaging, and phone numbers of co-
23 II conspirators. Typically, load drivers smuggling narcotics across the border from Mexico
24 II into the United States are in telephonic contact with co-conspirators immediately prior to
25 11 and following the crossing of the load vehicle, at which time they receive instructions on
26 11 where and when to deliver the controlled substances.
27
28
                                                     4
          Case 2:19-mj-10477-MSB Document 1 Filed 08/23/19 PageID.8 Page 8 of 14




 1           11.   Based upon my training and experience as a Special Agent, and consultations
 2 II with law enforcement officers experienced in narcotics trafficking investigations, and all
 3 II the facts and opinions set forth in this affidavit, I submit the following:
 4 II              a.     Drug traffickers will use cellular/mobile telephones because they are
 5 11 mobile and they have instant access to telephone calls, text, web, and voice messages.
 6 II              b.     Drug traffickers will use cellular/mobile telephones because they are able
 7 11 to actively monitor the progress of their illegal cargo while the conveyance is in transit.
 8 II              c.     Drug traffickers and their accomplices will use cellular/mobile
 9 II telephones because they can easily arrange and/or determine what time their illegal cargo will
10 II arrive at predetermined locations.
11   11            d.     Drug traffickers will use cellular/mobile telephones to direct drivers to
12 II synchronize an exact drop off and/or pick up time of their illegal cargo.
13   11            e.     Drug traffickers will use cellular/mobile telephones to notify or warn
14 11 their accomplices of law enforcement activity to include the presence and posture of marked
15 II and unmarked units, as well as the operational status of checkpoints and border crossings.
16 II              f.     Drug traffickers and their co-conspirators often use cellular/mobile
17 II telephones to communicate with load drivers who transport their narcotics and/or drug
18 11 proceeds.
19   11            g.     The use of cellular telephones and other mobile communication devices
20 II by conspirators or drug traffickers tends to generate evidence that is stored on the device,
21 11 including, but not limited to emails, text messages, photographs, audio files, videos, call logs,
22 11 address book entries, IP addresses, social network data, and location data.
23 II        12.   Subscriber Identity Module (SIM) Cards, also known as subscriber identity
24 II modules, are smart cards that store data for cellular telephone subscribers. Such data
25 II includes user identity, location and phone number, network authorization data, personal
26 11 security keys, contact lists and stored text messages. Much of the evidence generated by a
27 II smuggler's use of a cellular telephone would likely be stored on any SIM Card that has
2811 been utilized in connection with that device.
                                                     5
        Case 2:19-mj-10477-MSB Document 1 Filed 08/23/19 PageID.9 Page 9 of 14




 1         13.    Based upon my training and experience as a Special Agent, and consultations
 2 II with law enforcement officers experienced in narcotics trafficking investigations, and all
 3 II the facts and opinions set forth in this affidavit, I have learned that cellular/mobile
 4 11 telephones can and often do contain electronic records, phone logs and contacts, voice and
 5 II text communications, and data such as emails, text messages, chats and chat logs from
 6 II various third-party applications, photographs, audio files, videos, and location data. This
 7 11 information can be stored within disks, memory cards, deleted data, remnant data, slack
 8 II space, and temporary or permanent files contained on or in the cellular/mobile telephone.
 9 II Specifically, based upon my training, education, and experience investigating these
10 II conspiracies, I have learned that searches of cellular/mobile telephones and/or other
11 II mobile communication devices yields evidence:
12 II             a.    tending to indicate efforts to import heroin, or other federally controlled
13 substances from Mexico into the United States, and to distribute heroin or other federally
14 controlled substances within the United States;
15 II             b.    tending to identify accounts, facilities, storage devices, and/or
16 II services-such as email addresses, IP addresses, and phone numbers-used to facilitate
17 II the importation of heroin, or other federally controlled substances, from Mexico into the
18 United States, and the distribution of heroin, or other federally controlled substances,
19 within the United States;
20 II             c.    tending to identify co-conspirators, criminal associates, or others
21 II involved in the importation of heroin, or other federally controlled substances, from
22 II Mexico into the United States, and the distribution of heroin, or other federally controlled
23 II substances, within the United States;
24 II             d.    tending to identify travel to or presence at locations involved in the
25 II importation ofheroin, or other federally controlled substances from Mexico into the United
26 States, and the distribution of heroin, or other federally controlled substances, within the
27 United States;
28
                                                  6
        Case 2:19-mj-10477-MSB Document 1 Filed 08/23/19 PageID.10 Page 10 of 14




 1 II              e.    tending to identify the user of, or persons with control over or access
 211 to, the Target Devices; and/or
 3 11              f.    tending to place in context, identify the creator or recipient of, or
 4 II establish the time of creation or receipt of communications, records, or data involved in the
 5 II activities described above.
 6                                                 III
 7                               STATEMENT OF PROBABLE CAUSE
 8 II A.    DEFENDANTS' ARREST
 9          14.    On May 12, 2019, at around 2:00 p.m., Defendant Silvia Felix-Zamora
10 II applied for entry into the United States at the Calexico, California West Port of Entry. She
11 II was the driver and sole occupant of a black 2004 Nissan Maxima bearing Mexican license
12 llplate AKX511A.
13 11       15.     Customs and Border Protection Officer ("CBPO") Lopez was conducting
14 11 primary inspections during this time. CBPO Lopez received a negative customs declaration
15 II from Defendant. He referred Defendant for secondary inspection based on a computer
16 II generated alert.
1711        16.    Defendant's Nissan Maxima was scanned by a Z-Portal machine during the
18 II secondary inspection process. CBPO Ponce reviewed the images from the Z-Portal scan
19 II and discovered anomalies in the vehicle's battery. CBPO Ponce also informed CBPO
20 II Sandoval of the anomalies in the battery.
21 II       17.    CBPO Sandoval lifted the top of the vehicle's battery from the body and
22 II discovered several packages within the battery compartment. A total of three packages
23 11 were removed from the vehicle's battery and the packages weighed a total of approximately
24 113.14 kilograms (6.90 pounds). The substance inside the packages field-tested positive for
2511 the properties of heroin.
26
27
28
                                                   7
         Case 2:19-mj-10477-MSB Document 1 Filed 08/23/19 PageID.11 Page 11 of 14




  1 II       18.   Defendant was arrested and charged with violating Title 21, United States
 2 II Code, Sections 952 and 960 (Importation of Controlled Substances). The Target Devices
 3 11 were seized incident to her arrest. 1
 4 II B.     DEFENDANT'S POST-MIRANDA STATEMENT
 5           19.    After her arrest, Defendant was advised of her Miranda rights. She elected
 6 II to waive them and make a statement.
 7           20.   Defendant said she ate breakfast on the morning of her arrest, and then went
 8 II to pick up the Nissan Maxima from a mechanic shop. She claimed she only knew the
 9 II mechanic as Alberto and he had fixed a sensor within the vehicle for 2500 pesos.
10           21.   Defendant then said she had given the Nissan Maxima to her cousin, Oscar
11 II Felix, approximately one week earlier. She said Oscar Felix had returned the Nissan
12 IIMaxima to her around 10:40 a.m. the morning of her arrest.
13           22.   Defendant then said Oscar Felix is not her cousin, but someone she met in a
14 II shopping plaza in Mexicali, Mexico in September of 2018. She said Oscar Felix purchased
15 II the Nissan Maxima for her for $2700 (U.S.D.).
16           23.   Defendant said she was going to retrieve money for Oscar Felix at a W almart
17 II in the United States. She said she had previously retrieved money for Oscar Felix and was
18 II doing it because he had purchased the Nissan Maxima for her.
19           24.   Defendant said on a previous occasion she had crossed the Nissan Maxima
20 II into the United States, driven to a Walmart parking lot, and then called Oscar Felix to let
21 II him know she had arrived at the Walmart. She said she met a group of unknown males in
22 II the Walmart parking lot and they swapped the battery out of the Nissan Maxima and
23 II replaced it with a different one. She stated she had met unknown people for Oscar Felix on
24 II more than one occasion.
25
26           1
             The contents of the Target Devices were manually reviewed at the time of
27 II Defendant's arrest. .This information is provided for purposes of full disclosure, but I ask
   II the Court not to consider this information in making its probable cause determination
28 whether to authorize the requested search and seizure warrant.
                                                  8
        Case 2:19-mj-10477-MSB Document 1 Filed 08/23/19 PageID.12 Page 12 of 14




 1 II       25.   Based on my experience investigating narcotics smugglers, Defendant may
 2 II have used the Target Devices to coordinate with the other parties involved regarding the
 3 II importation of methamphetamine. I believe that recent calls made and received, telephone
 4 II numbers, contact names, electronic mail (email) addresses, appointment dates, text
 5 II messages, email messages, messages and posts from social networking sites, pictures, and
 6 II other digital information may be stored in the memory of the Target Devices. This data
 7 II may include information that is relevant to Defendant's narcotics trafficking activities,
 8 II including identifying other persons involved in their narcotics trafficking activities.
 9          26.   Drug trafficking conspiracies require intricate planning and coordination. This
10 II often occurs days, weeks, or even months prior to the actual importation of the drugs into
11 II the United States. All parties involved communicate with one another in efforts to ensure
12 II success in getting their valuable cargo to its destination within the United States.
13 II Accordingly, probable cause exists to believe that evidence of the aforementioned offenses
1411 exists on the Target Devices for the period of February 12, 2019 to May 12, 2019.
15 II                                               III
16                                       METHODOLOGY
17          27.   It is not possible to determine, merely by knowing the cellular telephone's
18 II make, model and serial number, the nature and types of services to which the device is
19 subscribed and the nature of the data stored on the device. Cellular devices today can be
20 simple cellular telephones and text message devices, can include cameras, can serve as
21 II personal digital assistants and have functions such as calendars and full address books and
2211 can be mini-computers allowing for electronic mail services, web services and rudimentary
23 II word processing. An increasing number of cellular service providers now allow for their
24 subscribers to access their device over the internet and remotely destroy all of the data
25 contained on the device. For that reason, the device may only be powered in a secure
26 II environment or, if possible, started in "flight mode," which disables access to the network.
27 II Unlike typical computers, many cellular telephones do not have hard drives o~ hard drive
28 II equivalents and store information in volatile memory within the device or in memory cards
                                                   9
        Case 2:19-mj-10477-MSB Document 1 Filed 08/23/19 PageID.13 Page 13 of 14




 1 II inserted into the device. Current technology provides some solutions for acquiring some of
 2 II the data stored in some cellular telephone models using forensic hardware and software.
 3 II Even if some of the stored information on the device may be acquired forensically, not all
 4 II of the data subject to seizure may be so acquired. For devices that are not subject to forensic
 5 II data acquisition or that have potentially relevant data stored that is not subject to such
 6 II acquisition, the examiner must inspect the device manually and record the process and the
 7 II results using digital photography. This process is time and labor intensive and may take
 8 II weeks or longer.
 9 II       28.   Following the issuance of this warrant, I will collect the Target Devices and
1O II subject them to analysis. All forensic analysis of the data contained within the Target
11 II Devices and memory card(s) will employ search protocols directed exclusively to the
12 II identification and extraction of data within the scope of this warrant.
13 II       29.   Based on the foregoing, identifying and extracting data subject to seizure
14 II pursuant to this warrant may require a range of data analysis techniques, including manual
15 II review, and, consequently, may take weeks or months. The personnel conducting the
16 II identification and extraction of data will complete the analysis within ninety (90) days of
17 II the date the warrant is signed, absent further application to this court.
18                                                  IV
19                                           CONCLUSION
20          30.   Based on all of the facts and circumstances described above, my training and
21 II experience, and consultations with other law enforcement officers, there is probable cause
22 ll to conclude that Defendant utilized the Target Devices to facilitate the commission of the
23 II Target Offenses.
24 II       31.   Further, based on Defendant's statement that she had crossed the Nissan
25 Maxima and met unknown males for Oscar Felix on multiple prior occasions, probable
26 cause exists to believe that evidence of the aforementioned offenses exists on the Target
27 Devices for the period of February 12, 2.019 to May 12, 2019.
28
                                                   10
        Case 2:19-mj-10477-MSB Document 1 Filed 08/23/19 PageID.14 Page 14 of 14




 1 II       32.   Because the Target Devices were promptly seized during the investigation of
 2 II Defendant's drug trafficking activities and has been securely stored, there is probable cause
 3 11 to believe that evidence of illegal activity committed by Defendant continues to exist on
 4 11 the Target Devices.
 5          33.   Based upon my experience and training, consultation with other agents in
 611 narcotics investigations, consultation with other sources of information, and the facts set

 7 II forth herein, I believe that the items to be seized set forth in Attachments B-1 and B-2
 8 II (incorporated herein) are likely to be found in the property to be searched described in
 9 II Attachments A-1 and A-2 (incorporated herein). Therefore, I respectfully request that the
1O 11 Court issue a warrant authorizing me, or another federal law enforcement agent specially
11 II trained in digital evidence recovery, to search the items described in Attachments A-1 and
12 II A-2, and seize the items listed in Attachments B-1 and B-2.
13 II       I declare under penalty of perjury that the foregoi)l.g is true and correct to the best of
1411 my knowledge and belief.
15
                                              Spe~gent Kyle Klein
16                                            Homeland Security Investigations
17
18          Sworn to and subscribed before me t h i ~ ~ ~ day of August, 2019.

19
20                                            HON. MICHAEL S. BER,
                                              UNITED STATES MAGISTRATE JUDGE
21
22
23
24
25
26
27
28
                                                    11
